DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, and 7 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 3/15/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 5/26/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 says “carrying materials to be used to build a structure to sky of the earth, and causing the materials to revolve along an orbit around earth", the use of the phrase “to sky of the earth” is unclear and does not appear to be grammatically correct, this should be changed to something along the lines of "carrying materials to be used to build a structure to orbit around the earth, and causing the materials to revolve along the orbit around the earth"
Claim 7 is rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US #5,094,409) in view of Hakamada et al. (PGPub #2019/0248515).
Regarding claim 1, King teaches a lunar base supply method of supplying a base on a surface of the moon, said method comprising the steps of: (a) carrying materials to be used to build a structure to sky of the earth (Abstract, lines 1-7), and causing the materials to revolve along an orbit around the earth (Abstract, lines 1-7); (b) building the structure by using the materials on the orbit around the earth (Abstract, lines 1-7); and (c) moving the built structure from the orbit around the earth toward the (Abstract, lines 1-15), but King does not teach causing the built structure to revolve along an orbit around the moon.
However, Hakamada does teach causing the built structure to revolve along an orbit around the moon Paragraph 58, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the structure revolve around the moon because King and Hakamada are both systems that transport landers from earth to the moon.  The motivation for having the structure revolve around the moon is that it helps to ensure that the system lands at the desired spot on the moon.
Regarding claim 7, King as modified by Hakamada teaches the lunar base supply method according to claim 1, further comprising the step of: (d) causing the built structure to make a soft landing onto a surface of the moon and thereby to be available as a base (Abstract, lines 1-15 of King).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647